Citation Nr: 1732551	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected degenerative changes of the lumbosacral spine prior to February 28, 2017, and an evaluation in excess of 40 percent thereafter. 

2. Entitlement to service connection for a sleep disturbance disability, including obstructive sleep apnea and periodic limb movements of sleep (PLMS), to include as secondary to service-connected disabilities of the left lower extremity, including left hip degenerative joint disease, radiculopathy, and limited motion, and/or service-connected degenerative changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973 and August 1973 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied an increased evaluation for degenerative changes of the lumbosacral spine and denied service connection for sleep disturbance.

In October 2014, the Board remanded the Veteran's claims.  The file has now been returned to the Board for further consideration.

By an April 2017 rating decision, the Agency of Original Jurisdiction (AOJ) assigned the Veteran's degenerative changes of the lumbosacral spine a 40 percent evaluation, effective February 28, 2017.  As the 40 percent evaluation is not the maximum evaluation available and is not in effect during the entire appellate period, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent VA evaluation of his lumbar spine disability in February 2017.  The examiner provided the results of range of motion testing.  The examiner determined that repetitive range of motion testing was not appropriate for the Veteran, as such caused pain.  
 
In responding to inquiries in the examination report as to range of motion, the examiner reported that the Veteran's passive range of motion was the same as his active range of motion, and there was evidence of pain on passive motion and on weight-bearing.  The examiner, however, was not asked and did not provide results of range of motion testing considering weight-bearing and nonweight-bearing motion.  The final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner did not report that range of motion testing in weight-bearing and nonweight-bearing was not appropriate for the Veteran.  Thus, on remand, the AOJ should afford the Veteran a VA examination in order to obtain sufficient range of motion testing results.

While the Veteran is already in receipt of a 40 percent evaluation for his lumbar spine disability, effective from the date of VA examination noted above, based on his limited motion, and such represents the highest evaluation contemplated by the pertinent criteria for motion limited by degrees; it is possible that the Veteran's range of motion, considering weight-bearing and nonweight bearing motion, may reveal motion so limited as to be ankylosis, warranting a higher evaluation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

In March 2017, a VA examiner rendered an opinion as to the Veteran's sleep disturbance claim.  The examiner opined that such was not secondary to his disabilities of the left lower extremity.  The examiner reasoned that apneas and hypopneas, with which the Veteran has been diagnosed, is caused by repetitive collapse of the upper airway during sleep, the risk factors of such being obesity, having a large neck, hypertension, a narrowed airway, chronic nasal congestion, diabetes mellitus, male sex, being a certain age, smoking, alcohol use, and having a family history of sleep apnea.  The examiner also reasoned that the exact cause of PLMS, repetitive movements most typically in the lower limbs, is still unknown, and scientists believe that the underlying mechanisms probably involve factors in the nervous system.  The examiner further opined that the Veteran's sleep disturbance disability is stable and there is no aggravation from his disabilities of the left lower extremity.

The Veteran has asserted that his sleep disturbance disability, being unable to sleep, is due to pain from his disabilities of the left lower extremity, as well as his degenerative changes of the lumbosacral spine.  The examiner's opinion that because the Veteran's sleep disturbance disability is stable, there is no aggravation is not sufficient.  The Board thus seeks, on remand, an opinion as to whether the Veteran's sleep disturbance disability is related to, or aggravated by, any pain, use of medication, or treatment for the Veteran's disabilities of the left lower extremity, as well as his degenerative changes of the lumbosacral spine, or any related nervous system abnormality caused by such.   

Also, the Board, in its October 2014 remand, directed the AOJ to undertake any necessary development to ensure that the Veteran is in receipt of all requested documents, to include the service treatment records dated from 1969 to 1973.  There is no indication that the AOJ sent the Veteran such and in an April 2017 statement, the Veteran reported that he had still not received his service treatment records dated from 1969 to 1973.  On remand, the AOJ should forward the Veteran copies of such.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran copies of his service treatment records dated from 1969 to 1973.  

2. Afford the Veteran a VA examination to determine the severity of his degenerative changes of the lumbosacral spine.  All clinically indicated tests and consultations should be performed and any findings reported in detail. 

The examiner should describe the severity, including functional impairment, of the Veteran's degenerative changes of the lumbosacral spine.  The examination must include joint range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the lumbar spine and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use, if possible.  

3. Forward the Veteran's claims file to the VA examiner who submitted the March 2017 opinion as to the etiology of his sleep disturbance disability, including obstructive sleep apnea and PLMS, or a suitable substitute.  If any examiner determines that a physical examination is required, so schedule the Veteran.  If the Veteran is examined, all clinically indicated tests and consultations should be performed and any findings reported in detail. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep disturbance disability, including obstructive sleep apnea and PLMS is proximately due to, or the result of, any pain, use of medication, or treatment for his disabilities of the left lower extremity, as well as his degenerative changes of the lumbosacral spine, or any related nervous system abnormality caused by such.

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's sleep disturbance disability, including obstructive sleep apnea and PLMS has been aggravated (made permanently worse beyond the natural progression of the disease) by any pain, use of medication, or treatment for his disabilities of the left lower extremity, as well as his degenerative changes of the lumbosacral spine, or any related nervous system abnormality caused by such.

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. After completion of the above and any additional development deemed necessary, readjudicate the Veteran's claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




